Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-13) is acknowledged. In view of the amendments of claims 2-11 to depend, directly or indirectly from claim 12, claim 2-11 have been included in Group II invention, and thus elected Group II invention includes claims 2-13. Applicant’s election of the following in response to election of species requirement is also acknowledged:

    PNG
    media_image1.png
    69
    509
    media_image1.png
    Greyscale

Claim 10 of the elected group do not read on the elected species of hydrophilic-lipophilic-balance particle.
Therefore, claims 1, 10, 14-19 and non-elected subject matter (i.e. all other non-elected species of claim 2-9 and 11-13 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 2-9 and 11-13 are examined on merits in this office action.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-9 and 11 are dependent, directly or indirectly on claim 12 and thus does not comply with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitation of the previous claims. Claims 2-9 and 11 as claimed, is dependent on claim 12, which is not a previous claim and thus claims 2-9 and 11 failed to comply with 35 U.S.C. 112(d)). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. See MPEP 608.01 (n) III.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 2, 4, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al (polymers 2016, hereinafter “Davenport”) and as evidenced from He et al (Ind. Eng. Chem. Res. 2007).
Davenport teaches a polyvinylidene fluoride (PVDF) membrane nanocomposite comprising spongy PVDF polymer matrix with porosity for loading of adsorptive and catalytic materials Davenport teaches iron/palladium catalytic nanoparticles immobilized in the polymer matrix (Abstract). Davenport teaches casting the polymer matrix on glass plate or commercial support (section 2.2.). Davenport teaches iron oxide nanoparticle (Fe/Pd core-shell) immobilized inside the polymeric matrix (section 2.4 and page7 and Fig.3). Davenport does not mention sorptive property of the Fe/Pd bimetallic nanoparticle, but however, as evidenced from the reference of He (Ind. Eng. Chem. Res. 2007), Fe/Pd nanoparticle is stabilized by carboxymethyl cellulose (CMC) wherein CMC molecules were absorbed to iron nanoparticles through the carboxylate groups through monodentate complexation, and thus the Fe/Pd particles is considered as sorptive particulate material. 
Moreover, the term “sorptive particulate material” has not been clearly defined in the specification and thus in the absence of a clear definition, a particulate material that that can attach to a molecule would be considered as a sorptive particulate . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2014/0274660).
In regards to claims 2, 4, 7, and 8, Kabir discloses a fabric phase sorptive extractor (FPSE) comprising:
A flexible fabric: and 
at least one gel film bound to (i.e. Immobilized) the flexible fabric, wherein the gel film comprises at least two of: a metal oxide portion; a siloxy portion; and an organic portion (Claim 1). Kabir teaches that the FPSE is draped over a solid surface (i.e. a support) (Abstract) of placing at least a portion of the FPSE on a portion of a solid surface (claim 20). Kabir teaches that the metal oxide portion can be iron oxide, graphene moieties or carbon nanotube (claim 4) Kabir teaches that the siloxy and 
Kabir does not specifically teach polyvinylidene fluoride for the flexible fabric, but however, there only few selections for the flexible fabric (see claim 2), which would easily place Applicants invention in possession of the public at the time of the claimed invention. The indiscriminate selection of "some" among "many" is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).
In regards to claim 9, Kabir teaches that the metal oxide portion can be iron oxide, graphene moieties or carbon nanotube (claim 4) and the organic portion can be carobn nanotube (claims claim 8), and nanotube can be considered as nanoparticle.
In regards to claim 11, Kabir teaches that organic portion/precursor can be divinylbenzene (paragraph [0038]).
In regards to claim 13, as described above, Kabir teaches the FPSE on a solid surface or on a portion of a solid surface but however, Kibir did not disclosed the material of the solid surface. However, various types of solid surface for various applications of the sorptive material would be considered obvious to one of ordinary skilled in the art absent showing of unexpected property with a particular type of solid support.
In regards to claims 3, and 5-6, Kabir teaches polyvinylidene fluoride polymer and carbon nanotubes but does not mention surface area of the nanotube, but however, various surface area of the nanoparticles and various ratios of C-F and C-H bonds in the polyvinylidene fluoride polymer would be considered routine variations and or In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al (polymers 2016, hereinafter “Davenport”) and as evidenced from He et al (Ind. Eng. Chem. Res. 2007).
Davenport has been described above for claims 12, 2, 4, 7, 8 and 9 for solid-phase microextraction system comprising a support, and an extraction coating comprising a sorptive particulate material immobilized in fluorocarbon polymer that comprises polyvinylidene fluoride covering at least a portion of the support.
Davenport discloses polyvinylidene fluoride (PVDF) membrane and Fe/Pd core-shell nanoparticle, but however, does not mention percentage of C-F and C-H in the PVDF and does not mention surface area of the nanoparticles as claimed in claims 3, 5 and 6.
Davenport however, discloses PVDF membrane with various porosity (page 6) and teaches particles having variation in sizes (page 7) and thus nanoparticles with various surface area and PVDF membrane with various C-F and C-H ratios would be obvious to one of ordinary skilled in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 13, as described above, Davenport discloses casting the polymer matrix on glass plate or commercial support but does not mention the material of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641